Citation Nr: 0126939	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  95-38 934	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought. 

The case was previously before the Board in June 1997, at 
which time it was Remanded for additional evidentiary 
development and to afford the veteran a comprehensive mental 
disorders examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed decision dated October 10, 1990, the RO 
denied the veteran entitlement to service connection for 
PTSD.

2.  That evidence associated with the claims file subsequent 
to the October 1990 decision which is neither cumulative nor 
redundant, bears directly, and substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  

3.  It is as likely as not that the veteran engaged in combat 
with the enemy.

4.  The claims file does not include a current medical 
diagnosis of PTSD. 



CONCLUSIONS OF LAW

1.  The October 1990 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. §  7105 (West 
1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  

3.  Post traumatic stress disorder (PTSD) was not incurred in 
or aggravated by active service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1990, entitlement to service connection for PTSD 
was denied in an unappealed rating decision because there was 
no evidence of identifiable stressors of sufficient severity 
during service to cause the disorder.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the October 1990 rating 
determination consisted of the veteran's medical records up 
to that point, which included, inter alia, evidence of the 
absence of a chronic nervous disorder until about 1959, when 
the veteran was diagnosed with schizophrenia.  Lay statements 
were submitted on the veteran's behalf and were of record.  
At the time of that rating determination, the veteran was 
afforded a VA examination in July 1989.  The veteran had 
related an extensive combat history, including friends being 
killed, his being blown out of a foxhole by enemy artillery, 
his being wounded on several occasions and also being a 
prisoner of war.  The examination produced a diagnosis of 
PTSD, but, inasmuch as the veteran was a cook and records did 
not otherwise show combat, e.g. through decorations or 
awards, an attempt to verify stressors was undertaken.  But 
the claimed stressors, to include the claimed casualties, 
were not supported or otherwise verified.  

In the context of the current claim, additional lay 
statements have been submitted, which are essentially 
cumulative of statements previously of record and already 
considered.  However, the file also contains an undated 
letter from a Colonel who was the veteran's battalion 
commander and who confirmed generally that the veteran had 
engaged in combat and indeed had been under enemy fire.  

Evidence underlying the 1964 award of Social Security (SSA) 
benefits has now also been associated with the claims file.  
Such records, while recognizing that the veteran had military 
service in the vicinity of combat, demonstrate diagnoses 
relating to schizophrenia rather than PTSD.  See e.g. June 
24, 1963 psychiatric summary by Dr. C.S.H.  Such records also 
note the onset of nervousness in 1957, some 10 years after 
service.  The Board also observes that the veteran was 
afforded a comprehensive VA mental disorders examination in 
November 1997 and current private mental health records 
dating through February 1999 have been obtained and 
associated with the claims file.

The Board believes the undated letter from the veteran's 
battalion commander to be significant in that it represents 
corroborating evidence that the veteran engaged in combat, 
and, consequently, the required stressor is now regarded as 
verified. 

At the time of the RO's October 1990 rating decision, there 
was no verified stressor as required to support entitlement 
to service connection for PTSD.  Under the circumstances, the 
Board believes that this letter from Colonel D.E.P. is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the letter 
constitutes new and material evidence, and the veteran's 
claim has, therefore, been reopened.

Service Connection

Since the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board can ascertain no prejudice to the veteran by 
the Board's adjudication of the claim on the merits.  

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  At his hearing before a 
representative of the RO in August 1995, the veteran claimed 
additional mental health treatment shortly after service, but 
efforts were previously unsuccessful in locating such 
records.  There is no reason to believe that records of the 
claimed treatment would now be available.  On the other hand, 
additional and more current records that were not previously 
considered, such as those underlying the 1964 SSA 
determination, have been located and associated with the 
file.  Moreover, the veteran was afforded a comprehensive VA 
mental disorders examination in November 1997.  Additionally, 
current private mental health records dating through February 
1999 have been obtained and associated with the claims file.  

The veteran was afforded laws and regulations pertaining to 
establishment of service connection as well as those relating 
to new and material evidence.  Moreover, the veteran's 
argument has addressed the merits of his claim as contrasted 
with the more limited argument as to whether new and material 
evidence has been submitted, and I t is clear from the SOC 
and SSOC's that the RO considered the basic issue of service 
connection on the merits.  Thus, the Board perceives no 
prejudice to the veteran by its adjudication of his claim on 
the merits.  The veteran has been offered opportunities to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In particular as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  VA would ordinarily be justified in 
concluding that certain military citations constitute 
sufficient evidence, in the absence of evidence to the 
contrary, that a particular veteran engaged in combat.  
However, the records do not document receipt of such 
decorations and awards indicative of combat, and, 
accordingly, that weighs against the claim in this instance.  
Moreover, the veteran is reported to have served as a cook 
with a combat engineer battalion; this also weighs against 
the veteran's assertions.  However, the veteran's battalion 
commander has indicated in correspondence that that the 
veteran did in fact engage generally in combat in service.  
Such is sufficient to establish a verified stressor.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  It bears emphasis, however, that the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).

The occurrence of a stressor is an adjudicatory 
determination.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  Thus, the next 
step in evaluating the veteran's claim is the determination 
as to the presence of the claimed disability as well as any 
association of the claimed disorder to service.  

In the July 1989 mental disorders examination, the examiner 
noted the history supporting that examination report was 
obtained solely from the veteran, who the examiner 
characterized as a "confused historian."  At that time, the 
veteran reported visual and auditory hallucinations with 
satanic and holy spirits appearing to him.  He reported 
extensive combat experience during World War II to include 
fighting during the Battle of the Bulge, being blown out of a 
foxhole by enemy artillery and good friends being killed.  
The examiner provided the impression that the veteran had a 
complicated psychiatric history which "would be clarified by 
access to past treatment records."  Nevertheless, a 
diagnosis of schizophrenia appeared appropriate along with a 
diagnosis of dysthymia.  Finally, the examiner felt that the 
veteran's description of wartime experiences warranted an 
additional diagnosis of PTSD.

The veteran was afforded another VA examination in November 
1997.  The examiner had the benefit of review of the 
veteran's past mental health record.  Moreover, it bears 
emphasis that the examiner considered accounts of the 
veteran's claimed combat exposure during WWII in formulating 
his assessment of the veteran's mental condition.  The 
examiner concluded that the veteran does not have a specific 
incident that he was reliving in nightmares and intrusive 
thoughts, such that he did not meet the full criteria for a 
diagnosis of PTSD.  Assessment was schizophrenia, paranoid 
type.

A psychological evaluation was again undertaken over the 
course of September 1998 to February 1999.  The veteran 
related his claimed combat stressors as well as examples of 
his auditory and visual hallucinations.  The latter included 
hearing the voice of God or the voice of the devil.  He 
reported visions of German paratroopers as well as visions of 
Chinese paratroopers invading the West Coast of the United 
States.  He also reported a vision of Latin American people 
coming into the United States through underground tunnels.  
The diagnostic impression was schizophrenia, paranoid type; 
rule out schizotypal personality disorder.  It is notable 
that, although the veteran reported in September 1998 that he 
had nightmares about his combat experiences on average of two 
to three times per week, the examination did not generate a 
diagnosis of PTSD.  It is also noted that the veteran also 
reported dreaming of being captured by the Germans, although 
he apparently conceded that the incident never occurred.

In August 1999, the veteran was also afforded feedback on 
memory testing.  He reported memory problems with dates, 
where the car was, whether he's eaten etc.  His recall 
consistency was poor.  His memory deficit was characterized 
as unusual.  The examiner concluded that the veteran's memory 
problems were more like Parkinson's patients than any others.  

The Board considers that the preponderance of the evidence is 
against entitlement to service connection for PTSD.  While an 
assessment of PTSD was made in July 1989 it was produced 
without benefit of review of the medical history.  Moreover, 
the assessment of PTSD in that context appears as somewhat of 
an afterthought, rather than as a primary assessment.  The 
Board considers that examination to be less reliable than 
current assessments which were produced after a complete 
review of the medical records.  The current medical evidence 
does not demonstrate that the veteran presently suffers from 
PTSD.  Accordingly, the absence of the claimed disability 
precludes the award of entitlement to service connection for 
the claimed condition.  

The veteran asserts that he has PTSD as a result of service.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted.

Entitlement to service connection for PTSD is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

